Citation Nr: 1116409	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  05-01 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from December 1942 to February 1946.  He died in April 2003.  The appellant is his widow.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  The Board remanded this claim for additional development in June 2008 and July 2009.


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection was in effect for bilateral hearing loss, rated as noncompensable.

2.  The Certificate of Death reflects that the Veteran died at the age of 81 in April 2003.  The immediate cause of death was cardiac arrest due to or a consequence of congestive heart failure, due to or a consequence of cardiomyopathy, due to or a consequence of congestive artery disease (CAD).  There were no significant conditions contributing to death.

3.  The Veteran likely had rheumatic fever during service which was etiologically related to his death.  

CONCLUSION OF LAW

Service connection is warranted for the cause of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 1310 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303. 3.304, 3.307, 3.309, 3.312 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The appellant's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

In order to establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3). 

Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  Id.

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Therefore, in order for service connection for the cause of the Veteran's death to be granted, it must be shown that a service-connected disorder caused the death or substantially or materially contributed to it.  38 U.S.C.A. § 1310.

To establish service connection for a particular disability, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.304.  In addition, service connection may be granted for a chronic disease, including valvular heart disease, if manifested to a compensable degree with one year following service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease shown as such in service (or within an applicable presumptive period under section 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must show: (1) the existence of a present disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during the service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  There must be competent evidence of a current disability; proof as to incurrence or aggravation of a disease or injury in service, as provided by either lay or medical evidence, as the situation dictates; and competent evidence as to a nexus between the inservice injury or disease and the current disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).  The United States Court of Appeals for Veterans Claims ("the Court") has consistently held that, under the law cited above, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated, "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Certificate of Death reflects that the Veteran died at the age of 81 in April 2003.  The immediate cause of death was cardiac arrest due to or a consequence of congestive heart failure, due to or a consequence of cardiomyopathy, due to or a consequence of CAD.  There were no significant conditions contributing to death.

The Veteran was service connected for bilateral hearing loss, rated as non-compensable, during his lifetime.  The appellant does not contend nor does the record show that this disability played any etiological role in his death.  Thus, the Board concludes that the Veteran's service-connected bilateral hearing loss was not the immediate or underlying cause of the Veteran's death, and was not etiologically related to the cause of death.  

Rather, the appellant asserts that the cause of the Veteran's death, heart disease, was related to rheumatic fever which had its onset in service.  In the alternative, she claims that if the Veteran's rheumatic fever in service was not the principal cause of death, then it at least contributed substantially or materially; that it combined to cause his death, or that it aided or lent assistance to the production of his death.   

The service treatment records show that, on June 18, 1943, the Veteran was diagnosed with acute rheumatic fever and hospitalized.  On June 25, 1943, a cardiac consultation was to the effect that it was felt that the Veteran had polyarthritis and not rheumatic fever as his heart showed no evidence of valve damage and gave normal response to exercise.  A December 2, 1943 record indicates that the Veteran was hospitalized for what was thought may be influenza but the final diagnosis was acute bronchitis, and he was returned to duty.

December 1986 private hospital records indicate that the Veteran had coronary atherosclerotic heart disease and underwent bypass grafting.  The Veteran was diagnosed with mitral and aortic insufficiency on February 26, 1998 by Mark A. Denner, D.O.  

In a June 30, 1998 signed statement, Andre Brooks, M.D., a cardiologist, reported that the Veteran had a history of rheumatic fever in 1943 and current mitral and aortic insufficiency that could possibly be related to it.

The Veteran died in April 2003.  An autopsy was not performed after the Veteran's death.  

In a December 15, 2003 signed statement, David R. Miller, D.O., a family practitioner, said that he reviewed the service medical records showing that the Veteran had rheumatic fever and the Veteran died due to heart disease.  In Dr. Miller's opinion, it was at least as likely as not that the Veteran's heart disease had an origin back to the rheumatic fever he suffered in service.  

In a January 22, 2004 signed statement, Dr. Brooks, the cardiologist, reiterated that the Veteran had a history of rheumatic fever in 1943 and mitral and aortic insufficiency that was most likely related to the rheumatic fever he contracted in 1943.  According to Dr. Brooks, the Veteran also had CAD that resulted in bypass surgery, and that recent cardiac catherization revealed occluded coronary artery and diffuse disease of the circumflex, that required coronary angioplasty with stenting.



In September 2008 and April 2010, VA examiners provided opinions that it was not likely that the Veteran had rheumatic heart disease related to in-service rheumatic fever and this did not cause or contribute substantially or materially to his death.  According to the September 2008 VA examiner, there was no evidence of a diagnosis of rheumatic heart disease in the service records.  The examiner stated that the initial diagnosis of rheumatic fever was questionable as the Veteran's admitting diagnosis to hospitalization was considered to be influenza and the hospitalization records were unavailable.  The examiner noted that the diagnosis of the Veteran's ischemic heart condition was made decades after his military service and had no relation to his military service.

Because this case presented complex medical assessments and conflicting opinions, the Board referred the case to a VA medical expert in cardiology, Dr. C., a cardiologist.  The following inquiries were posed:

1. Is it at least as likely as not (50 percent probability or greater) that the Veteran's congestive heart failure, cardiomyopathy, and/or coronary artery disease had its clinical onset during active service or is related to any in-service disease, event, or injury?  In rendering this opinion, please discuss the significance of the notations of rheumatic fever in the June 1943 service treatment records.

2. Is it at least as likely as not that the Veteran had rheumatic heart disease related to in-service rheumatic fever, and, if so, did it cause or contribute substantially or materially to his death?

In July 2011, Dr. C. provided an opinion that it was not as likely as not that the Veteran's congestive heart failure, cardiomyopathy, and CAD had their clinical onset during service or were related to any inservice disease, event, or injury.  However, he further indicated that it was at least as likely as not that the Veteran 


did have rheumatic heart disease which was related to in-service rheumatic fever that did contribute to his death.  The physician indicated that the in-service diagnosis of acute rheumatic fever could not be definitively confirmed, but it could not be excluded.  The diagnosis was not clear cut and there were conflicting opinions at the time of the original presentation as well as conflicting clinical and laboratory findings.  In addition, he stated that there was no clear evidence of acute rheumatic heart disease.  He indicated that chronic rheumatic heart disease can occur years later than usually valvular pathology.  However, the Veteran had an echocardiogram which noted some thickening of the mitral valve with up to moderate regurgitation as well as aortic stenosis and if the Veteran did have rheumatic fever than rheumatic heart disease could not be excluded.  In sum, this cardiologist concluded that the Veteran had rheumatic heart disease which was related to in-service rheumatic fever which was etiologically connected to his death.  It should be noted that the VA expert discussed in detail the in-service clinical findings to include echocardiogram findings.

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).



The Board attaches the most probative value to the VA expert opinion, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion.)  The opinion was provided by a cardiologist and was very thorough regarding the evidence review and rationale.  In addition, the opinion is generally supported by the private opinions of record, one of which was also provided by a cardiologist.  In contrast, the Board affords less probative value to the two VA opinions of record dated in September 2008 and April 2010.  These examiners, a physician and a nurse practitioner, respectively, although competent, are not specialists in cardiology.  Further, the 2008 examiner did have the Veteran's terminal hospital reports to review prior to rendering an opinion.  Also, the 2008 examiner as well as the 2010 examiner did not discuss the echocardiogram that the VA expert made reference to in his report.  The VA expert addressed the conflicts in the record regarding whether the Veteran had inservice rheumatic fever leading to rheumatic heart disease.  His opinion was simply much more thorough in this regard than any of the opinions of record, although the private opinions supported his opinion with less detail.  

Thus, the most probative evidence of record, the VA expert opinion, establishes that there is an etiological nexus between the Veteran's cause of death and service.  

Therefore, service connection for the cause of the Veteran's death is warranted.  


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


